Citation Nr: 1623698	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-24 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran had service with the Air National Guard, including a reported period of active duty for training from January 1967 to June 1967. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Board hearing in October 2010 that he later cancelled.

The issue on appeal was remanded by the Board for further development in September 2013.  Following that development, the Board requested an opinion from a specialist in the employ of the Veterans Health Administration (VHA) in March 2016.  A VHA opinion was authored in May 2016 and has been associated with the record.


FINDINGS OF FACT

A low back disorder is causally-related to a service connected disability.


CONCLUSION OF LAW

A low back disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to service connection for degenerative lumbar spondylosis, either as directly related to active service or as secondary to his now-service-connected left ankle and/or right knee disabilities.  To that end, the U.S. Court of Appeal for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the evidence of record, service treatment records do not show any back complaints.  The records confirm that the Veteran fractured his ankle during a drill when jumping into a ditch.  No back injury was reported or noted at that time, although hospitalization records are not of record.  

In an August 1970 letter, Dr. Pobzeznik indicated that the Veteran sought treatment from him in 1967 after his ankle injury, for both his ankle and back.  Dr. Pobzeznik also noted that the Veteran's injury at the time caused a traumatic shock throughout his legs which resulted in his low back injury.  

During a VA examination in October 1968, the Veteran stated that he felt well except for his ankle.  No back complaints were voiced.  However, at the time of a VA examination in October 1970, the Veteran reported experiencing back pain on occasion for which he had sought treatment from Dr. Pobzeznik.  The Veteran stated that, ever since the accident in service, his back had been bothering him.  The examiner indicated that ordinarily there would be no relationship between a fractured ankle and back complaints.  However, the examiner added that in this case, given the history and the nature of the accident the Veteran was involved in jumping over a trench, losing his footing, and falling down, it was quite possible and very likely that he injured his back at the time of  his left ankle injury.  

Following a VA examination in July 2008, the examiner opined that there was no relationship between the Veteran's low back and ankle condition, but stated that the low back could have been injured at the time of his in-service injury of his ankle.  

During a VA examination in October 2008, the examiner found that the Veteran's low back condition was less likely than not caused by his service, and more likely caused by a normal aging process and also not aggravated by his service connected right knee or left ankle.  

In November 2013, the Veteran was afforded a third VA examination.  Ultimately, the examiner opined that the Veteran's low back condition was less likely than not related to his in-service injury which caused his left ankle disability.  He acknowledged Dr. Pobzeznik's opinion that the Veteran's 1967 accident caused traumatic shock transferring into a back injury, but noted that there was no medical literature cited in support of such connection.  The examiner added that a review of current medical literature revealed that "traumatic spinal shock" was generally a term that was applied to significant spinal injury resulting in a temporary, self-resolving loss of spinal reflex activity after traumatic transection to the spinal cord distal to the injury.  He noted that Dr. Pobzeznik's own letter stated there was no apparent fracture, deformity, malformation or osseous pathology noted on radiographic studies.  
	
Following a review of this evidence, the Board determined in March 2016 that an additional medical opinion was required to resolve this case, as the previous opinion did not address the relevance, if any, of the Veteran's diagnosis of back strain in the early 1970s.

To that end, the May 2016 VHA opinion indicated that it was less likely than not that the Veteran's current back condition was a result of his in-service injury.  However, the examiner indicated that it was as likely as not that a lumbar disorder was related to a service-connected ankle and/or knee disability.  It was noted that recent findings have linked foot and ankle pathology to the development of low back pain due to disruption of the kinetic chain from the foot to the back.  Acknowledging the Veteran's assertions that back pain was exacerbating by walking on his left ankle, the specialist determined that it was conceivable that chronic changes to the Veteran's left ankle caused biomechanical changes in his spine and gain, and eventually led to arthritic changes.

Taking all reports into account, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for a lumbar spine disability is granted.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties is harmless error. 







ORDER

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected disability, is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


